DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (PG Pub. No. US 2016/0307911 A1).
Regarding claim 1, Wu teaches a device (figs. 1A-1D among others), comprising: 
a semiconductor substrate (¶ 0018 & fig. 3: 106/304) including a recessed region (fig. 6: region 108, wherein a surface of 106/304 is recessed by operation 604, meeting the broadest reasonable interpretation of “a recessed region”), the recessed region having a center portion and a periphery portion (see annotated fig. 1A below); 
an isolation region (¶ 0018: 110) abutting the periphery portion (fig. 16: 110 abuts periphery of 108); 
a plurality of gate stacks (¶ 0021 & figs. 1B-1C: stacks 128/136/134) in the recessed region (figs. 1A-1C: 128/136/134 disposed in region 108); and 
a protective layer (¶ 0023: 148/150) overlying the plurality of gate stacks and the isolation region (fig. 1A: 148/150 overlies 128/136/134 and 110), having a substantially planar upper surface across the recessed region and the isolation region (fig. 1B: 150 [AltContent: ]comprises a planar upper surface across 108 and 110).
[AltContent: textbox (Recessed region )]
[AltContent: textbox (Center region )][AltContent: textbox (Periphery region )][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    355
    502
    media_image1.png
    Greyscale



Regarding claim 2, Wu teaches the device of claim 1, wherein each of the gate stacks comprises: 
a floating gate (¶ 0020: 128) on the recessed region of the semiconductor substrate (figs. 1A & 7-9 among others: 128 disposed on recessed surface in region 108); 
a control gate (¶ 0021: 134) on the floating gate (fig. 1A: 134 disposed on 128); and 
a protective cap layer (¶¶ 0021, 0023: composite layer including elements 138, 139, 148 and 150) on the floating gate formed of the protective layer (fig. 1A: at least a portion of the cap layer comprises protective layer 150).

Regarding claims 4-5, Wu teaches the device of claim 3, wherein the protective cap layer includes a first dielectric layer of a first material (¶ 0021: 138) and a second dielectric layer of a second material different from the first material (¶ 0023: 150), wherein the first material is silicon nitride and the second material is silicon oxide (¶¶ 0021, 0023: protective cap portion 138 comprises silicon nitride, protective cap portion 150 comprises silicon dioxide).

Regarding claim 6, Wu teaches the device of claim 5, wherein the second dielectric layer is thicker than the first dielectric layer (fig. 1A: 150 thicker than 138).

Regarding claim 7, Wu teaches the device of claim 2, wherein the recessed region has a depth greater than about 300 Angstroms (¶ 0024 & fig. 1B: recessed region of 108 includes a portion with a depth H3 of up to 325 Angstroms).

Regarding claim 8, Wu teaches the device of claim 7, wherein an upper surface of the control gate is at a level above the depth of the recessed region (figs. 1A, 12: upper surface of 134 above the depth of the recessed surface in region 108).

Regarding claim 9, Wu teaches the device of claim 2, wherein each of the gate stacks further includes a dielectric layer (¶ 0019: 124) between the floating gate and the substrate (fig. 1A: 124 disposed between 128 and substrate portion 106).

Regarding claim 10, Wu teaches the device of claim 2, further comprising protective dielectric layers (¶ 0021: 139) on opposing sides of each of the gate stacks (fig. 1C: 139 disposed on opposing sides of gate stack portions 128 and 136).

Regarding claim 11, Wu teaches a device (figs. 1A-1D among others), comprising: 
a semiconductor substrate (¶ 0018 & fig. 3: 106/304) including a recessed region (fig. 6: region 108 includes a recessed surface of 106/304), the recessed region having a center portion and a periphery portion (see annotated fig. 1A above); and
a flash memory array in the recessed region (¶¶ 0003, 0017), the flash memory array including a plurality of gate stacks (¶ 0021 & figs. 1B-1C: stacks 128/136/134) and each of the gate stacks having a width, the widths of the gate stacks being uniform for the gate stacks in the center portion of the recessed region and the gate stacks in the periphery portion of the recessed region (fig. 1A: stacks 128/136/134 have uniform width across recessed surface of region 108).

Regarding claim 12, Wu teaches the device of claim 11, further comprising a plurality of transistors outside the recessed region (¶ 0022 & fig. 1A logic devices 104 disposed outside of region 108).

Regarding claim 15, Wu teaches the device of claim 11, further comprising an erase gate (¶ 0026: 164) and a select gate (¶ 0026: word line 162) on opposing sides of each of the gate stacks (fig. 1C: 164 and 162 disposed on opposing sides of gate stacks 128/136/134).

Regarding claim 16, Wu teaches the device of claim 15, wherein neighboring pairs of the gate stacks share a single erase gate (fig. 1C: neighboring pairs of 128/136/134 share single 164).

Regarding claim 17, Wu teaches the device of claim 16, wherein each erase gate is over a source/drain region (¶ 0026 & fig. 1C: 164 disposed over source/drain region 154).

Regarding claim 18, Wu teaches a device (figs. 1A-1D among others), comprising: 
a memory array (¶¶ 0016-0017) in a first region of a substrate surrounded by a second region of the substrate (¶ 0018: figs. 1A-1D: memory array includes portion 108 surrounded by 112 in substrate 106/304), the memory array including: 
a plurality of gate stacks (¶¶ 0019-0021: 124/128/136/134) in a central region of the first region and a peripheral region of the first region (fig. 1A: 128/136/134 disposed across central and peripheral regions of 108), each gate stack including: 
a dielectric layer (¶ 0019: 124); 
a floating gate (¶ 0020: 128) separated from the substrate by the dielectric layer (fig. 1A: 128 separated from substrate portion 106 by 124); and 
a control gate (¶ 0021: 134); 
wherein the control gates of the gate stacks have uniform width in the central region and the peripheral region (fig. 1A among others: 134 has uniform width across central and peripheral regions of 108); and 
processor circuits (¶ 0017: logic devices 104) in the second region of the substrate (fig. 1A: 104 disposed in region 112), including a plurality of transistors (¶ 0017: 104 configured as transistors), each having a control gate (¶ 0022: 142) extending to the same height above the substrate as the control gates of the gate stacks (fig. 1A: 142 extends to at least the same height above 106/304 as at least a bottom portion of 134).

Regarding claim 19, Wu teaches the device of claim 18, wherein the first region is separated from the second region by an isolation structure (¶ 0019 & fig. 1A: 108 separated from 112 by isolation region 110).

Regarding claim 20, Wu teaches the device of claim 19, wherein the isolation structure includes a step height differential between a first side abutting the first region and a second side abutting the second region (fig. 1A: 110 comprises a step height differential, defined by a sidewall of STI 118, between a left portion abutting 108 and a right portion abutting 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 2 above, and further in view of Loiko et al. (PG Pub. No. US 2015/0348786 A1).

Regarding claim 3, Wu teaches the device of claim 2, comprising a protective cap layer (138/139/148/150) disposed in a recessed region (fig. 1A).
Wu is silent to the protective cap layer has a depth of 1500-2000 angstroms in the recessed region.
Loiko teaches a device (¶ 0012 & fig. 9: 10) including a protective cap layer (¶ 0023: 50, corresponding to cap layer 150 of Wu) disposed in a memory region (¶ 0023 & fig. 9: 50 disposed in memory region 14, similar to 108 of Wu), the protective cap layer has a depth of 500-5000 angstroms (¶ 0023: 50 comprises a thickness of 500-5000 Angstroms, which encompasses the claimed range of 1500-2000 angstroms).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the cap layer of Wu with the thickness of Loiko, as a means to provide a thickness suitable to be at least as thick as the height of the select gate structure (Loiko, ¶ 0023) and remain located above the top surface of the control gate stack (Loiko, ¶ 0026).
Furthermore it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range overlaps or lie inside the range disclosed by Loiko. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 12 above, and further in view of Liu et al. (PG Pub. No. US 2016/0013197 A1).
Regarding claim 13, Wu teaches the device of claim 12, wherein: 
each of the gate stacks includes: 
a floating gate (¶ 0020: 128); and 
a first control gate (¶ 0021: 134) on the floating gate (figs. 1A-1B: 134 disposed on 128); 
each of the transistors includes: 
a second control gate (¶ 0022: logic gate 142). 
Wu does not teach upper surfaces of the first control gate and the second control gate are substantially coplanar (fig. 1A).
Liu teaches a device (¶ 0098 & fig. 49: 4900) including memory and logic regions (¶ 0020: 108 & 110, similar to 108 and 112 of Wu), wherein a control gate in the memory region (¶ 0038: 318b) is substantially coplanar with a metal gate in the logic region (¶ 0097 & fig. 49: upper surface of 318b substantially coplanar with upper surface of 116a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first control gate and the second control gate of Wu with coplanar upper surfaces, as a means to provide uniform depth for connection to the gate structures (Liu, ¶ 0098 & fig. 49: contact 142r connects to 138b, 142a connects to 116a), preventing over etching and damaging of the gate structures during contact opening formation.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the upper surfaces of the gates of Wu could be configured with the planarity of Liu, with no change to their respective functions as logic and memory conductive gates.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Liu as applied to claim 13 above, and further in view of Fang et al. (PG Pub. No. US 2014/0167140 A1).
Regarding claim 14, Wu in view of Liu teaches the device of claim 13, comprising first and second control gates (Wu, 134 and 142).  Wu in view of Liu further teaches the first control gate is comprised by memory region 108, and the second control gate is comprised by logic region 112 (Wu, ¶ 0018).
Wu in view of Liu does not teach wherein the second control gates have greater width than the first control gates.
Fang teaches a semiconductor device (fig. 5I) including a memory region (¶ 0051: 504, similar to 108 of Wu) with a first gate (¶ 0063: 534a) and logic regions (¶ 0052: 506 and 508, similar to 112 of Wu) with second gates (¶¶ 0061, 0062: 544 and 548).  Fang further teaches the widths of the second gates are results-effective variables (¶ 0064: 544 may be longer than gate 548).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the width of the second control gates of Wu in view of Liu, as a means to accommodate high-voltage logic circuitry (Fang, ¶ 0064).  
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, discovering the optimum width of the second control gate of Wu in view of Liu to be greater than the width of the first control gate involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2016/0260728 A1) teaches a device (fig. 29) comprising a semiconductor substrate (¶ 0011: 10) including a recessed region with a center portion and a periphery portion (¶ 0011 & fig. 7: left portion of 10 including region 16), an isolation region (30) abutting the periphery portion (fig. 29: 30 abuts periphery of recessed region),a plurality of gate stacks (¶ 0025 & fig. 15: stacks S1 and S2, including layers 34 and 40) in the recessed region, and a protective layer (¶ 0014: 42) overlying the plurality of gate stacks, having a substantially planar upper surface across the recessed region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894